REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art failed to disclose a self-propelled toy having a vehicle body, wheels, a battery, a motor, an imaging device, an operating part and a charging port wherein the operating part is configured to be operated by a user to operate the imaging device and positioned on a top part of the vehicle body on one side of a vehicle width centerline and the charging port positioned on a side part of the vehicle body on the same side of the vehicle width centerline as the operating part such that the operating part indicates the location of the charging port to the user.
Prior art self-propelled toy vehicles that have wheels, batteries, motors and an imaging device such as in Rosenberg (2006/0223637) have the imaging device controlled remotely by a user during running use to provide enhanced visuals as the vehicle is moving and as such does not provide any motivation for including an operating part configured to be operated by the user positioned on top of the vehicle body since it would be unnecessary since control was already enabled.  Imaging devices configured to look like a vehicle and that includes an operating part configured to be operated by a user on a top part of a vehicle body such as in Martino (2012/0052767) fails to provide for the battery and motor configured for running use or the charging port and while these features individually are known there is nothing in the prior art to teach the specific arrangement of the operating part and charging port on the same sides of a centerline that runs through the vehicle width which is disclosed by applicant as providing criticality in enabling the operating part to provide a visual .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711